Citation Nr: 1214344	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  07-04 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to accrued benefits based on a previously filed claim of service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and schizophrenia. 

2.  Entitlement to service connection for the cause of the Veteran's death, including Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. §§ 1310 and 1318. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1944 to April 1946.  The Veteran died in October 1983.  The appellant is the surviving spouse of the Veteran. 

This matter comes to the Board of Veterans' Appeals (Board) from respective January 2005 and March 2006 rating and administrative decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, respectively denied entitlement to service connection for cause of death and accrued benefits. 

Although the appellant has made statements indicating that she did not file an accrued benefits claim in April 2006, in her subsequent January 2007 substantive appeal to the Board the appellant indicated that she wished to appeal all of the issues listed in the December 2006 statement of the case (SOC), which included entitlement to accrued benefits.  Thus, the issue of entitlement to accrued benefits is presently before the Board.  See 38 C.F.R. § 20.202. 

In January 1980 the RO received a claim of entitlement to service connection for schizophrenia.  In February 1980 the RO denied this claim upon a finding that the Veteran filed an essentially duplicate claim for service connection for schizophrenia in February 1962, which was denied in a March 1962 rating decision.  However, the claim file shows that in February 1962 the Veteran filed a claim for pension for schizophrenic reaction, which was granted in a March 1962 rating decision.  It was noted that the Veteran was incompetent, and other contemporaneous VA letters indicate that the Veteran was 100 percent disabled as a result of his schizophrenia disability.  A letter from the RO dated in March 1962 notes that the Veteran was granted pension based on nonservice connected disability.  Therefore, the Veteran's January 1980 claim of service connection for schizophrenia had not been previously adjudicated in 1962 and was pending at the time of death.  Thus, the appellant currently has an accrued benefits claim based on the open 1980 claim of service connection for schizophrenia.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

In July 2009 and July 2010 the Board remanded the appellant's current claims for additional development. 


FINDINGS OF FACT

1.  The Veteran died in October 1983; the certificate of death lists the immediate cause of the Veteran's death as cardio pulmonary arrest due to sepsis and acute leukemia.   

2.  At the time of the appellant's death the RO was in receipt of an unadjudicated claim of service connection for schizophrenia, and the appellant's claim for accrued benefits was received by the RO within 1 year of the Veteran's death in October 1983.  

3.  Based on the evidence of record at the time of the Veteran's death in October 1983, a preponderance of the competent evidence is against a finding that during his lifetime he had an acquired psychiatric disability, to include PTSD and schizophrenia, as a result of service. 

4.  At the time of his death, the Veteran had no service connected disabilities.  

5.  A service connected disability neither caused or contributed substantially or materially to his death.


CONCLUSIONS OF LAW

1.  The criteria for accrued benefits based on a previously filed claim of service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and schizophrenia, have not been met.  38 U.S.C.A. § 5121 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.500, 3.1000 (2011).   

2.  The criteria for service connection for the cause of the Veteran's death, including Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. §§ 1310 and 1318, have not been met.  38 U.S.C.A. §§ 1310, 1318, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.22, 3.102, 3.303, 3.310, 3.312 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  December 2004 and August 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently re-adjudicated in a June 2010 supplemental statement of the case (SSOC).  Additionally, because the Veteran had no service connected disabilities at the time of his death, the notice requirements of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), are rendered moot.  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA medical opinion was obtained to determine the cause of the Veteran's death; the appellant has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Accrued Benefits

The appellant seeks entitlement to accrued benefits and service connection for the cause of the Veteran's death.  She contends that the Veteran died as the result of leukemia that was caused by his being prescribed medications between 1961 to 1982 for what was incorrectly believed to be schizophrenia, but was in fact PTSD related to his World War II (WWII) service.  

Periodic monetary benefits (other than insurance and service members' indemnity) authorized under laws administered by the Department of Veterans Affairs, to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years prior to the last date of entitlement as provided in 38 C.F.R. § 3.500(g) will, upon the death of such person, be paid to his spouse.  

A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  71 Fed. Reg. 78,369 (Dec. 29, 2006) (to be codified at 38 C.F.R. § 3.1000(a) and as (d)(5)).  The RO received a claim for service connection for schizophrenia from the Veteran in January 1980, but did not adjudicate it prior to his death.  

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).  The Veteran died on October [redacted], 1983, and on October 20, 1983 the RO received an accrued benefits claim from the appellant.  The RO failed to adjudicate this claim and in November 2004 the RO received a second claim for accrued benefits from the appellant.   

A claim for accrued benefits must be adjudicated on the basis of the evidence of record at the date of the Veteran's death.  38 C.F.R. § 3.1000.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).  In 2009, the appellant submitted six statements from the Veteran's friends and family noting that they knew the Veteran throughout his life and that he did not display signs of a mental illness as severe as schizophrenia, but instead displayed signs of PTSD.  Additionally, an August 2010 VA medical opinion relating that the Veteran had PTSD, which was caused by service, was added to the claim file in 2010.  The Board is precluded from considering this evidence since it was not of record at the time of the Veteran's death in 1983 by law.  See 38 C.F.R. § 3.1000.  

The statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  As the Veteran in this case died in 1983, the two-year limit on benefits is applicable. 

Finally, Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A), allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies prior to completion.  As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  This change in law is not applicable to the appellant as the Veteran died in 1983, which is many prior to October 2008.  

Thus, the issue to be decided is whether the Veteran had an acquired psychiatric disorder as a result of service based on the evidence of record in October 1983.  

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Establishment for service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence necessary to establish that the claimed stressor actually occurred varies depending on whether the Veteran "engaged in combat with the enemy," as established by recognized military combat citations or other official records.  38 U.S.C.A. § 1154(b).  If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , which requires that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's Form DD-214 indicates that he served on the USS Makin Island during his service from January 1944 to April 1946.  The RO researched the history of the USS Makin Island and there is a document of record from the Navy's website.  It indicates that from January 1945 until it was decommissioned in April 1946, the USS Makin Island was involved in numerous battles and came under attack in WWII.  In a February 2010 supplemental statement of the case (SSOC), the RO conceded the Veteran had combat during service.  Given the Veteran's service dates, service aboard the USS Makin Island, and the history of the USS Makin Island, the Board too concedes the Veteran experienced combat for purposes of 38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b).  

A December 1961 VA treatment record notes that the Veteran was diagnosed with paranoid schizophrenia causing moderately severe impairment and that the Veteran was found to be incompetent.  A July 1962 VA treatment record notes the Veteran had a flat affect and is withdrawn and asocial.  He denied hallucinations and delusions, and was given a diagnosis of chronic paranoid schizophrenia, in remission.  A December 1975 VA treatment record notes that the Veteran had a nervous breakdown in 1961 and that, following a mental status examination, was given a diagnosis of schizophrenia, chronic, in partial remission.  A January 1980 claim of service connection from the Veteran notes that he sought service connection for schizophrenia; implicitly this claim suggests that the Veteran believed his schizophrenia was related to service.  Finally, April 1983 VA treatment records note that the Veteran was given a diagnosis of chronic schizophrenia.  

The Veteran's April 1946 separation notes that he did not have an abnormal psyche, to include depression, instability, or worries.  Further, his STRs do not indicate any treatment for any type of mental problem or issue during service.

The unfavorable evidence consists of the fact that the first contemporaneous report of any psychiatric problem or disorder was in 1961, which is more than 15 years after the Veteran was exposed to traumatic experiences during service.  The passage of more than 15 years before any evidence of the disability is of record weighs heavily against a finding that such disability is related to service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which requires that, for VA purposes, all mental disorder diagnoses must conform to the DSM-IV.  38 C.F.R. § 3.304(f).  
Based on the evidence of record in 1983, there is no competent evidence indicating that the Veteran had ever been diagnosed with PTSD by any type of medical professional during his lifetime.  Thus, despite his conceded combat service, the Veteran cannot be granted service connection for PTSD.  38 C.F.R. § 3.304(f).  

Regarding a continuity of symptomatology for the purpose of establishing any other psychiatric disorder, the Veteran is competent to report symptoms capable of lay observation such as feeling nervous or sad as are his friends and family capable of reporting witnessing the Veteran feeling sad or nervous.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the evidence of record in 1983 does not indicate that the Veteran claimed that he experienced a continuity of psychiatric symptoms from service to the time when he filed his service connection claim in 1980.  Nor are there any lay statements of record in 1983 indicating a continuity of psychiatric symptoms from service to 1980.  

The negative evidence in this case outweighs the positive.  The appellant may genuinely believe that her deceased husband had PTSD or another acquired psychiatric disorder as a result of his service.  Similarly the Veteran may have believed this too; however, as laypersons, lacking in medical training and expertise, the Veteran and his family and friends cannot provide a competent opinion on a matter as complex as the diagnosis or etiology of his claimed psychiatric disorder and their views are of no probative value.  See Layno, supra.  There is no medical evidence of record indicating that the Veteran's schizophrenia or any other acquired psychiatric disorder was related to service.  Therefore, the weight of the competent evidence, namely the Veteran's STRs and post service treatment records, shows that the Veteran did not have an acquired psychiatric disorder during service and that he did not develop one until 15 years following service.  See Jandreau, 492 F.3d 1372.  

The preponderance of the evidence is against the claimed acquired psychiatric disorder, to include PTSD and schizophrenia; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.   As service connection is not warranted, accrued benefits are not warranted.


III.  DIC Claim

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran died as a result of leukemia that was caused by his being prescribed medications between 1961 to 1982, for what was incorrectly believed to be schizophrenia, but was in fact PTSD caused by his experiences in WWII.   

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.  

The Veteran died in October 1983 and his certificate of death notes that the immediate cause of his death was cardiopulmonary arrest due to sepsis as a consequence of acute leukemia.  At the time of the Veteran's death, service connection was not established for any disability. 

Medical records throughout 1983 indicate a history of chronic myelomonocytic leukemia.  VA treatment records note that the Veteran was admitted on September 14, 1983, and that he had a long history of chronic leukemia and was admitted due to increasing white count.  He was treated with chemotherapy, but became afebrile and toward the end of his hospitalization he had a cerebral vascular accident and went into cardiac arrest.  He expired on October [redacted], 1983.  

STRs do not indicate any type of treatment for cardiac problems, sepsis, or leukemia or cancer of any type.  The Veteran's April 1946 separation examination reveals that he was given a clinical evaluation and found to only have problems with his teeth and defective vision.  His cardio-vascular system was found to be normal.  

The determinative issue is whether the Veteran's death was related to his service, including treatment for a psychiatric disability that was related to, or had its onset during, service. 

The favorable evidence consists of the appellant's contention that her husband had a psychiatric disability, to include PTSD, and that treatment for it caused his leukemia and death. 

The appellant also submitted a medical journal article noting that Stelazine can cause various health problems, including blood disorders.  An August 2010 VA medical opinion notes that the Veteran had PTSD as a result of service.  The Board accepts that the Veteran took Stelazine for a psychiatric disability.  However, generic medical texts, such as the one offered by the appellant, which do not address the facts of his case, do not constitute competent medical evidence of causality.  See Sacks v. West, 11 Vet. App. 314 (1998).  Thus, this journal article is assigned no probative value regarding the etiology of the Veteran's death.  

A VA medical opinion was rendered in June 2010.  The examiner noted a review of the Veteran's claim file and that he took Stelazine from 1962 to 1982.  The examiner noted that the Veteran did not show symptoms of tardive dyskinesia, probably the best known side effect of phenothiazine therapy.  The examiner noted the hematologic side effects of Stelazine and cited to various medical authorities.  The examiner opined that, based on the a review of all available records, that it is less likely than not that the Veteran's death was caused by or a result of his treatment for an acquired psychiatric disability, including the medications he took for his disability.  

The negative evidence in this case outweighs the positive.  The appellant may genuinely believe that the Veteran's death was related to his service and is competent to report symptoms such as Veteran being nervous or angry.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, as a layperson, lacking in medical training and expertise, the appellant cannot provide a competent opinion on a matter as complex as whether a psychiatric medication caused his leukemia or death and her opinion is greatly outweighed by the detailed opinion provided by the VA medical professional who thoroughly discussed the medical evidence of record and the etiology of the Veteran's death.  See Jandreau, supra. 

If, as here, the Veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to dependency and indemnity compensation, if at the time of the Veteran's death, the Veteran received compensation for service connected disability that was rated totally disabling continuously for a period of 10 or more years immediately preceding his death; continuously since the Veteran's release from active service and for a period of at least five years immediately preceding death; or for one year prior to his death if he was a prisoner of war under certain conditions.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  However, at the time of the Veteran's death he was not service connected for any disability.  Thus the provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 are inapplicable. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and for service connection for the cause of the Veteran's death is not warranted.  Gilbert, 1 Vet. App. at 57-58.  
ORDER

Entitlement to accrued benefits based on a previously filed claim of service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and schizophrenia, is denied.

Entitlement to service connection for the cause of the Veteran's death, including Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. §§ 1310 and 1318, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


